DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: 
“vocabulary ration” should be “vocabulary ratio”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: 
 “optimal fashionto” should be “optimal fashion to”.  
“ratio’s” should be “ratios”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
For claim 1 (and by dependency claims 2-8), it is unclear how one of ordinary skill in the art would determine which elements are expected to be quantized by a phrasal rewrite rule.  The Specification and Drawings do not provide any mention of quantization.  Thus, it is not understood what would qualify elements to be “expected to be quantized.”
For claim 9 (and by dependency, claims 10-16), it is unclear how a neural network performs the function of “encoding the four valued propositional logic” as claimed.  Encoding has been defined by [0071] of Applicant’s Specification as assigning a truth value to an associated object or relation.  Applicant’s Specification merely teaches that neural networks comprise objects and relations ([0093]) which can be associated with truth values [0065]).  This is distinct from “a neural network encoding the four valued propositional logic” which requires the four valued propositional logic as input to the neural network and an encoded representation of the four valued propositional logic as the output of the neural network.  The neural networks disclosed in Applicant’s Specification are used for generating audio ([0039]), modeling the current state of an interactive story ([0040]), language recognition ([0042]) and text generation ([0046] and [0086]), none of which apply to encoding four valued propositional logic.  Thus, insufficient detail has been provided for one of ordinary skill to make or use a neural network to encode the four value propositional logic as claimed.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
For claim 1 (and by dependency, claims 2-8), it is not understood what is meant by: 
“wherein truth values associated objects, relations, and tuples are expressed using a four-valued logic system using as single memory array for encoding true values, false values, defined values, and undefined values.”  
For the purposes of examination, Examiner will interpret this limitation as: 
“wherein truth values associated with objects, relations, and tuples are expressed using a four-valued logic system;
using a single memory array for encoding true values, false values, defined values, and undefined values.”
For claim 9 (and by dependency, claims 10-16) there is insufficient antecedent basis for the limitation "the four valued propositional logic" in lines 6 and 7.  For the purposes of examination, Examiner will interpret all instances of “the four valued propositional logic” as “the four-valued logic.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 10,706,741. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application teaches all of the limitations of the patented claims, as recited below:
16/894,820
US 10,706,741
9. A language learning system, comprising: 
a blackboard memory area for central control and command, the blackboard memory area storing data representing: 
a four-valued logic system allowing true values, false values, defined values, and undefined values;
a semantic network encoding the four valued propositional logic; 
a neural network encoding the four valued propositional logic; 
a list of phrasal rewrite rules; 
avatar interactions and dynamic interactive story; 
an audio generation module linked to said blackboard memory area, said audio generation module being configured to generate interactive dialogue for avatars and comprehensive story audio based on said phrasal rewrite rules that match the state of said interactive story and add said story audio to said blackboard memory area; 
a speaker linked to said blackboard memory area, said speaker being configured to play said story audio from said blackboard memory area for a user; 
a visual generation module linked to said blackboard memory area, said visual generation module being configured to render avatar dialogue and story visuals representing the state of said interactive story and add said story visuals to said blackboard memory area; 
a display component linked to said blackboard memory area, said projector being configured to present said story visuals from said blackboard memory area for the user, wherein said semantic network models said interactive story through objects and relations, with associations between objects and relations being represented with 2- element triples having one object and one relation or 3-element triples having either two objects and one relation or one object and two relations, 
wherein the state of said interactive story is modeled over time through probabilistic rules that change the state of said objects and/or said relations, and 
wherein whether or not particular phrasal rewrite rules apply based on a particular input triple is determined using said four-valued logic system.

a blackboard memory area for central control and command, the blackboard memory area storing data representing: 
a semantic network that models an interactive story; 
a four-valued logic system allowing true values, false values, defined values, and undefined values; and 
a list of phrasal rewrite rules; 
an audio generation module linked to said blackboard memory area, said audio generation module being configured to generate story audio based on said phrasal rewrite rules that match the state of said interactive story and add said story audio to said blackboard memory area; 
a speaker linked to said blackboard memory area, said speaker being configured to play said story audio from said blackboard memory area for a user; 
a visual generation module linked to said blackboard memory area, said visual generation module being configured to render story visuals representing the state of said interactive story and add said story visuals to said blackboard memory area; 
a display component linked to said blackboard memory area, said projector being configured to present said story visuals from said blackboard memory area for the user, wherein said semantic network models said interactive story through objects and relations, with associations between objects and relations being represented with 2-element triples having one object and one relation or 3-element triples having either two objects and one relation or one object and two relations, 
wherein the state of said interactive story is modeled over time through probabilistic rules that change the state of said objects and/or said relations, and 
wherein whether or not particular phrasal rewrite rules apply based on a particular input triple is determined using said four-valued logic system.

10. The language learning system of claim 9, wherein said display is a 3D projector.
11. The language learning system of claim 9, wherein truth values associated with each object and/or relation are encoded using a single memory array, with values encoded using two bit positions in the memory array indicating an encoded true value, an encoded false value, an encoded defined value, or an encoded undefined value.
11. The language learning system of claim 9, wherein truth values associated with each object and/or relation are encoded using two memory structures, with values in corresponding bit positions in both memory structures indicating an encoded true value, an encoded false value, an encoded defined value, or an encoded undefined value.
12. The language learning system of claim 9, wherein one or more of said phrasal rewrite rules are applied to a triple to generate a sentence in a target language that expresses the logical properties or action of the triple in said semantic network; and/or a neural network trained to represent the logical properties or action of the triple is used to 

13. The language learning system of claim 12, wherein said phrasal rewrite rules, neural network, and words selected for said sentence are based on a target ratio line that can be guided through user interaction towards a specific semantic domain using the vocabulary ratio C and the Good-Turing repeat rate for automatic text selection; presenting new vocabulary in an optimal fashion to from the selected texts to the user by creating a log text length/log vocabulary graph, selecting a starting point in the graph for the user from previous interactions with the system; and using the ratio's provided by classes created by the random partitioning function to select new vocabulary to present to the user.
13. The language learning system of claim 12, wherein said phrasal rewrite rules and words selected for said sentence are based on a target vocabulary area subdivided from a vocabulary graph generated from one or more source texts using the Good-Turing Frequency Estimation and random partitioning.
14. The language learning system of claim 9, further comprising: a microphone linked to said blackboard memory area, said microphone being configured to add recorded user input to said blackboard memory area; and an audio recognition module linked to said blackboard memory area, said audio recognition module being configured to recognize spoken words in said recorded user input according to a Markov model or neural network and adds recognized words to said blackboard memory area.
14. The language learning system of claim 9, further comprising: a microphone linked to said blackboard memory area, said microphone being configured to add recorded user input to said blackboard memory area; and an audio recognition module linked to said blackboard memory area, said audio recognition module being configured to recognize spoken words in said recorded user input according to a Markov model and adds recognized words to said blackboard memory area.
15. The language learning system of claim 14, wherein said audio generation module uses said phrasal rewrite rules or neural network to generate a sentence in response to spoken words recognized in said recorded user input by said audio recognition module, and adds the generated sentence to said blackboard memory area to played with said speaker.
15. The language learning system of claim 14, wherein said audio generation module uses said phrasal rewrite rules to generate a sentence in response to spoken words recognized in said recorded user input by said audio recognition module, and adds the generated sentence to said blackboard memory area to played with said speaker.
16. The language learning system of claim 14, further comprising: a camera linked to said blackboard memory area, 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849